Citation Nr: 0311025	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran had active service from January 1977 to September 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied entitlement to 
service connection for post-traumatic stress disorder.  

Although the veteran requested a personal hearing before the 
Board at the RO in January 1995 and September 1999, a report 
of contact dated in November 1999 indicates that the veteran 
had contacted the RO to "waive" that hearing and request 
that his appeal be forwarded to the Board for a decision 
without a hearing.  

When this case was previously before the Board in September 
2000, it was remanded to the RO for additional development.  
Following the requested development, the RO in July 2002 
continued its previous denial of the claimed benefit.  


REMAND

This case was returned to the Board in September 2002.  It 
was later determined that additional development of the 
record was needed.  Specifically, it was considered that 
outstanding Social Security Administration records were 
necessary to supplement the record on appeal.  Development 
was therefore undertaken pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), which became effective with respect to appeals such 
as this one that were pending before the Board on February 
22, 2002.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  In 
April 2003, the records of the Social Security Administration 
supporting the award of disability benefits were received at 
the Board and were associated with the claims file.  These 
records included reports of psychological evaluation that 
addressed the veteran's post-traumatic stress disorder.  The 
grant of Social Security disability benefits was predicated 
in part on the veteran's diagnosed post-traumatic stress 
disorder.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, VA 
regulations required the Board to refer such evidence to the 
RO for initial consideration and preparation of a 
supplemental statement of the case unless the appellant (or 
the appellant's representative) waived in writing initial RO 
consideration or unless the Board granted the benefit sought.  
See 38 C.F.R. § 20.1304(c) (2001).  The final rule that took 
effect on February 22, 2002, eliminated that provision.  See 
38 C.F.R. § 20.1304 (2002) (eliminating waiver requirement).  
As a result of the amendments made by the final rule, the 
Board could accept or obtain evidence not considered by the 
RO when the RO decided the claim being appealed and consider 
that evidence in making its decision without referring that 
evidence to the RO for initial consideration or obtaining the 
appellant's waiver.  38 C.F.R. §§ 19.9(a)(2), 20.1304 (2002).  
Because the Board could obtain or accept evidence and 
consider it without referring it to the RO for initial 
consideration, no supplemental statement of the case relating 
to such evidence needed to be issued.  Rather, the appellant 
was furnished a copy of the evidence obtained and provided 
with the opportunity to submit additional relevant evidence 
or argument within 60 days of the date of the Board's 
notification.  See 38 C.F.R. § 20.903(b).  

Before the veteran could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit held that this was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  Under the law, final decisions on appeals 
to the Secretary are made by the Board.  38 U.S.C.A. § 
7104(a) (West 2002).  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the evidence 
associated with the claims file since the 
prior supplemental statement of the case 
furnished to the veteran and his 
representative in July 2002.  After 
undertaking any indicated development, 
the RO should readjudicate the claim for 
service connection for post-traumatic 
stress disorder.  

2.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



